         Case 1:19-cv-00007-TJC Document 34 Filed 04/17/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 NAUTILUS INSURANCE                                CV 19-7-BLG-TJC
 COMPANY,

                     Plaintiff/Counter-            ORDER OF DISMISSAL
                     Defendant,                    WITH PREJUDICE

 vs.

 CHAD MICHAEL ROAN and
 BRITTANY NICHOLE ROAN,

                     Defendants/Counter-
                     Claimants.


       The Court previously granted Plaintiff’s motion for summary judgment as to

Plaintiff’s claim for declaratory relief but denied the motion as to the Defendants’

counterclaims. (Doc. 30.) The parties have now filed a Stipulation for Dismissal

of Counterclaims With Prejudice. (Doc. 33.) Accordingly,

       IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs. The Clerk is directed to

close this case.

       DATED this 17th day of April, 2020.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge


                                            1
